The counsel on each side submitted the cause to the direction of the court; who were clearly of opinion that the release extended to all the lands, by the express terms thereof. The instrument during marriage would not be good at law, which considers baron and feme as one person, with the same interests. But the circumstances of the demandant’s frequent acts in receiving her annual provision of 1 si. formed a mass of evidence, after the death of her husband, from which the jury might presume a re-delivery of the release, which would be binding on her. Cowp. 201. Loft. 763. Doug. 53, note 7. Indeed it was of moment that it should be so considered, so far as respected the interest of the widow. For if the release was declared to be invalid, the consideration of the bond would fail, and she *508might be reduced to take her one third part of 5I. the rent of the lands in question, and forfeit her right to the 15I. per annum.
Mr. Montgomery for the demandant.
Mr. Hopkins for the tenant.
The jury readily found a verdict for the tenant.